           Case 1:19-cv-00364-BLW Document 55 Filed 12/31/20 Page 1 of 6




                         UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO


  TRACY JOHNSON, et al.,
                                                  Case No. 1:19-cv-00364-BLW

           Plaintiffs,                            MEMORANDUM DECISION
                                                  AND ORDER
            v.

  CANYON COUNTY, IDAHO,

           Defendant.




                                   INTRODUCTION

       The Court has before it the Motion for Reconsideration or for Permission to

Appeal and Motion to Stay Pending Appeal filed by Defendant Canyon County.1

(Dkt. 51.) The Court finds the motion appropriate for decision based on the

briefing and that oral argument is not necessary. See Local Rule 7.1(d)(1)(B). For

the reasons discussed below, the Court denies the County’s motion.




       1
        All defendants except Canyon County have been previously dismissed from this action.
(See Dkts. 23, 24, 29.)



MEMORANDUM DECISION AND ORDER - 1
          Case 1:19-cv-00364-BLW Document 55 Filed 12/31/20 Page 2 of 6




                                  BACKGROUND

       Plaintiffs are four female Licensed Practical Nurses (LPNs) who filed this

action claiming that Canyon County paid them less than their male counterpart for

the same work in violation of the Equal Pay Act (EPA) and the Idaho Equal Pay

Act.

       The County filed a motion for summary judgment arguing that the pay

differential at issue was the result of a mistake and thus was not a violation of the

EPA or the Idaho EPA as a matter of law. Plaintiffs filed a cross-motion for partial

summary judgment requesting dismissal of the County’s mistake defense and

requesting that the Court find, as a matter of law, that the County willfully violated

the EPA and Idaho EPA.

       On August 27, 2020, the Court entered a Memorandum Decision and Order

(Dkt. 47) denying Plaintiff’s motion for partial summary judgment on the issue of

the County’s willfulness; but granting Plaintiffs’ motion for partial summary

judgment, and denying the County’s motion for summary judgment, on the issue of

whether the mistake raised by the County is a defense to EPA and Idaho EPA

claims.

       Canyon County seeks reconsideration of the Court’s decision and,

alternatively, requests that the Court grant it permission to file an interlocutory

appeal to the Ninth Circuit and stay the case pending the outcome of that appeal.


MEMORANDUM DECISION AND ORDER - 2
         Case 1:19-cv-00364-BLW Document 55 Filed 12/31/20 Page 3 of 6




                                     ANALYSIS

       A.     Motion for Reconsideration

       The County argues that the Court committed clear error in holding that the

County’s “mistake” in implementing its job classification system does not qualify

as a defense under the fourth exception to the EPA. The Court disagrees.

       As explained in the Memorandum Decision and Order (Dkt. 47), under Rizo

v. Yovino, 950 F.3d 1217, 1224 (9th Cir. 2020), to qualify as a defense under the

fourth exception to the EPA, the pay differential must be based on a factor other

than sex that is job-related. In the present case, the pay differential was not based

on any job-related factor but was instead based on blind adherence to a position

control number system. “Blind adherence to a classification number is actually the

opposite of a job-related factor because it is blind to anything akin to job

experience, qualifications, or performance.” (Dkt. 47.) Thus, under Rizo, the

“mistake” claimed by the County cannot qualify under the fourth exception to the

EPA.

       The County argues, however, that the fourth exception’s “factor other than

sex” can be job- or business-related. Again, the Court disagree and finds that the

holding in Rizo is clear—under the fourth exception, the “factor other than sex”

must be a job-related factor. Further, in so holding, Rizo explicitly overruled the



 MEMORANDUM DECISION AND ORDER - 3
         Case 1:19-cv-00364-BLW Document 55 Filed 12/31/20 Page 4 of 6




holding in Kouba v. Allstate Ins. Co., 691 F.2d 873 (9th Cir. 1982), that allowed

reliance on “business reasons” and “business policy”:

       Finally, Kouba’s reliance on “business reasons” and “business
       policy” provides little guidance to district courts and cannot be
       squared with the Supreme Court’s rejection of the market force
       theory. [See Corning Glass Works v. Brennan, 417 U.S. 188 (1974)].
       “Business reasons” is a category so capacious that it can
       accommodate factors entirely unrelated to the work employees
       actually perform. The phrase sweeps in what Corning Glass
       described as business decisions that “may be understandable as a
       matter of economics,” but which nonetheless “became illegal once
       Congress enacted into law the principle of equal pay for equal work.”
       For these reasons, we narrow our definition of the scope of the fourth
       exception to job-related factors other than sex and clarify that prior
       pay, alone or in combination with other factors, is not one of them.

Rizo, 950 F.3d at 1230.

       Thus, although the EPA “places no limit on the factors an employer may

consider in setting employees’ wages, [] it places on employers the burden of

demonstrating that sex played no role in causing wage differentials. To meet this

burden, employers may rely on any bona fide job-related factor other than sex.” Id.

at 1232 (emphasis added).

       Here, the County has not demonstrated that the Court erred, let alone clearly

erred, in granting summary judgment in favor of Plaintiffs and against the County

on the issue of whether the mistake claimed by the County qualifies as a “factor

other than sex” under the EPA’s fourth exception. Accordingly, the motion for




 MEMORANDUM DECISION AND ORDER - 4
        Case 1:19-cv-00364-BLW Document 55 Filed 12/31/20 Page 5 of 6




reconsideration will be denied. See S.E.C. v. Platforms Wireless Int'l Corp., 617

F.3d 1072, 1100 (9th Cir. 2010) (reconsideration of a court's prior ruling is

appropriate “if (1) the district court is presented with newly discovered evidence,

(2) the district court committed clear error or made an initial decision that was

manifestly unjust, or (3) there is an intervening change in controlling law” (citation

omitted)).

      B.     Request for Permission for Interlocutory Appeal

      The County requests, alternatively, that the Court grant permission for an

interlocutory appeal on the issue of whether the County’s “mistake” falls within

the scope of EPA’s fourth statutory exception.

      Because, as discussed above, the Court finds the case law on this issue to be

clear, there are not substantial grounds for a difference of opinion, and the request

for permission for an interlocutory appeal will accordingly be denied. See 28

U.S.C. § 1292(b) (district court may certify interlocutory order for appeal to the

circuit court if: (1) the order “involves a controlling question of law;” (2) “as to

which there is substantial ground for difference of opinion;” and (3) “that an

immediate appeal of the order may materially advance the ultimate termination of

the litigation”); City of San Diego v. Monsanto Co., 310 F. Supp. 3d 1057, 1065

(S.D. Cal. 2018) (all three criteria for interlocutory appeal must be met to certify an

issue) (citing Couch v. Telescope Inc., 611 F.3d 629, 633 (9th Cir. 2010)).


MEMORANDUM DECISION AND ORDER - 5
       Case 1:19-cv-00364-BLW Document 55 Filed 12/31/20 Page 6 of 6




                                    ORDER

     IT IS ORDERED that Canyon County’s Motion for Reconsideration of For

Permission to Appeal and Motion to Stay Pending Appeal (Dkt. 51) is DENIED.



                                         DATED: December 31, 2020


                                         _________________________
                                         B. Lynn Winmill
                                         U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 6
